Citation Nr: 0007447	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-11 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for a service-
connected right knee disability, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision rendered 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan, which denied the veteran's 
claim for a disability rating in excess of 10 percent for his 
service-connected right knee disability.

The Board observes that this matter was previously before the 
Board in October 1997, at which time the case was remanded to 
the RO for additional development.  When the additional 
development was completed, the veteran's claim for a 
disability rating in excess of 10 percent for a right knee 
disability was again denied by the RO, and the case was 
returned to the Board.  The Board further notes that the 
veteran appeared and testified before the undersigned Acting 
Board Member at an April 1999 videoconference hearing.  
Although the veteran filed what was purported to be new 
evidence contemporaneous with the April 1999 hearing, the 
Board observes that such evidence is duplicative of the 
evidence already of record, and, as such, remand to the RO is 
not required pursuant to 38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is shown to manifest 
by varying symptoms of slight impairment, including mild 
crepitus, effusion, a varus deformity, and tenderness.  
Indicia of ankylosis; dislocation of semilunar cartilage with 
frequent episodes of locking, pain, and effusion; a 
compensable limitation of flexion; or impairment of the tibia 
or fibula with nonunion or malunion, are absent.

3.  There is X-ray evidence of arthritis of the right knee 
joint, with objective medical evidence of a limitation of 
extension to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent, for a right knee disability, exclusive of its 
arthritic component, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R.§§ 3.321, 4.1-4.14, 4.71a, 
Diagnostic Code 5257 (1999).

2.  The criteria for the assignment of a separate 10 percent 
disability rating for degenerative arthritis of the right 
knee, but none greater, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R.§§ 3.321, 4.1-4.14, 4.59, 4.71a, 
Diagnostic Code 5003 (1999); VAOPGCPREC 23-97; VAOPGCPREC 9-
98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination reports, radiology reports, and treatment 
records, private medical records, as well as the veteran's 
variously dated written statements and the transcript of his 
April 1999 hearing.  The Board know of no additional relevant 
evidence that is available.  Therefore, no further assistance 
to the veteran with the development of evidence is required.

Pursuant to a January 1946 rating decision, the veteran was 
initially granted service connection for a right knee 
shrapnel wound, which was rated as 10 percent disabling as a 
moderate muscle wound to Muscle Group XIV, which currently is 
contained in the diagnostic criteria outlined in 38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (1999).  The veteran's 
disability rating has remained at 10 percent ever since and 
is thus protected.

At this point, the Board notes that this issue was before the 
Board in July 1983, at which time it rendered a decision 
denying the veteran a disability rating in excess of 10 
percent.  The July 1983 Board decision is significant, 
however, in that it determined that the veteran's right knee 
disability was not the result of muscle damage, but rather, 
was due to a service-incurred wound that "resulted in a 
small chip fracture in the anterior aspect of the articular 
surface of the tibia."  The Board's July 1983 decision 
further articulated that the veteran's 10 percent disability 
rating was properly rated under Diagnostic Code 5257, as a 
disability of the musculoskeletal system affecting the right 
knee joint itself, rather than as a disability caused by 
muscle damage to the tissue in the vicinity of the right knee 
joint.  Regardless, the RO's July 1995 rating decision, from 
which this appeal is taken, continued the veteran's 10 
percent disability rating on the basis that it was the result 
of a muscle injury.  

A May 1995 VA radiology report revealed hypertrophic 
degenerative changes of the right knee, with a varus 
deformity.

A July 1995 VA muscles examination report recited the 
veteran's complaints of right knee pain, limitation of 
motion, and a grinding feeling.  Objectively, the knee 
exhibited a 15 degree varus deformity, minimal tenderness, 
and crepitation.  Range of motion was from to 10 degrees of 
extension to 125 degrees of flexion, with pain.  There was no 
effusion, swelling, or muscle damage detected.  The diagnosis 
was degenerative arthritis of the right knee.  The examiner 
further opined that the veteran's right knee disability was 
degenerative in nature.  

An August 1995 letter from a private physician, Scott T. 
Monson, M.D., states that the veteran complained of buckling, 
occasional giving way, stiffness, aches, and pains.  The 
right knee was noted to exhibit mild crepitus, and more 
severe arthritis in the right knee than in the left knee. 

A December 1995 letter from a private physician, Irwin H. 
Erstine, D.O., notes that a radiographic survey of the right 
knee demonstrated early degenerative arthritic changes with 
an adherent rectangular osteophyte in the intercondylar 
notch, while a physical examination revealed minimal crepitus 
and pain with ambulatory weight bearing.

An October 1997 VA rheumatology consultation report reveals 
that the veteran had minimal effusion of the right knee, but 
there was no redness, tenderness or swelling.  The assessment 
was osteoarthritis of the right knee secondary to trauma.

An April 1998 letter from Dr. Monson states that he had 
reviewed the veteran's medical records showing the veteran 
had sustained a bone chip to the right knee in service.  Dr. 
Monson opined that this "bone chip may have played some part 
in" the veteran's arthritis of the knee.  

A July 1998 VA joints examination report recounts the 
veteran's complaints of right knee pain and discomfort.  
Objectively, the right knee displayed no tenderness or 
effusion, but crepitus was felt on movement.  Medial, 
lateral, anterior, and posterior stability was maintained, 
but there was a 15 degree varus deformity.  Range of motion 
of the right knee was from 10 degrees of extension to 130 
degrees of flexion.  A review of X-rays was noted to reveal 
mild to moderate degenerative arthritis of the right knee.  
The examiner opined the following:

(T)he shrapnel injury was in the femoral condyle, 
which has been removed and there is no residual.  
No ligamentous instability at this time.  It is my 
opinion that the shrapnel injury to the right knee 
has not contributed any abnormal degenerative 
changes in the right knee.  The changes of 
arthritis are consistent with age and subtle 
deformity of the knee joint.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right knee disability is, based on the 
foregoing discussion, more appropriately rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which delineates the 
rating criteria for recurrent subluxation or lateral 
instability caused by impairment of the knee.  Under this 
regulation, a 30 percent disability rating is assigned for 
severe symptoms, a 20 percent disability rating is for 
moderate symptoms, and a 10 percent disability rating is for 
slight symptoms.  The Board concludes that the medical 
evidence showing varying findings of mild crepitus, effusion, 
tenderness, and varus deformity, do not justify an increase 
in the currently assigned 10 percent disability rating, in 
the absence of a showing of a greater degree of right knee 
impairment.

The medical evidence also shows that the veteran exhibits 
compensable limitation of motion of the right knee to 10 
degrees of extension, which, under Diagnostic Code 5261, 
provides for the assignment of a 10 percent disability 
rating.  However, this finding, in and of itself, does not 
afford the veteran a higher disability rating, as doing so 
would violate the rule against pyramiding under 38 C.F.R. 
§ 4.14.  This does not end the Board's inquiry, however, as 
the veteran's service-connected right knee disability also 
includes degenerative arthritis, coupled with compensable 
limitation of motion to 10 degrees of extension under 
Diagnostic Code 5261.

Pursuant to Diagnostic Code 5261, a 10 percent disability 
rating is assignable for limitation of extension to 10 
degrees.  There is also X-ray evidence to show that the 
veteran has degenerative arthritic changes of the right knee.  
Although the most recent medical evidence; namely, the July 
1998 VA joints examination report, indicates that there is no 
relationship between the veteran's right knee degenerative 
arthritis and the injury he sustained to the right knee in 
service, the Board observes that prior, more persuasive 
evidence suggesting that the veteran's right knee arthritis 
was caused by his in-service injury, is dispositive.  
Therefore, upon the application of the benefit-of- the-doubt 
doctrine set forth in 38 U.S.C.A. § 5107(b) and Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Board concludes that 
the evidence of record weighs in favor of the conclusion that 
the veteran's right knee degenerative arthritis has been 
caused by the right knee injury sustained during service.

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The Court has held in the 
case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), that "painful motion of a major joint...caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  Further, 
as stated in two separate VA Office of the General Counsel 
Precedent Opinions (VAOPGCPREC 23-97 and VAOPGCPREC 9-98), a 
claimant who has both degenerative arthritis and instability 
of a knee may be rated separately under Diagnostic Codes 5003 
and 5257.  As the plain terms of those Codes suggest that 
they apply to different disabilities or at least to different 
manifestations of the same disability, "... the evaluation 
of knee dysfunction under both codes would not amount to 
pyramiding under section 4.14."  VAOPGCPREC 23-97.  
Therefore, although the assignment of a separate 10 percent 
disability rating under Diagnostic Code 5261 would be 
impermissible without evidence of degenerative arthritis, the 
finding of degenerative arthritis based on X-ray evidence in 
this case permits the assignment of a separate 10 percent 
disability rating under Diagnostic Code 5261, through the 
application of Diagnostic Code 5003.

Thus, the Board concludes that the veteran is entitled to a 
separate 10 percent disability rating on the basis of the X-
ray evidence of degenerative arthritis and the objective 
medical evidence of limitation of range of motion.  Painful 
motion is a listed criterion under Diagnostic Code 5003, and 
inasmuch as Diagnostic Code 5257 is not one based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45 and the holding of the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), are not herein for application.  See Johnson 
v. Brown, 9 Vet. App. 7, 10-11 (1996).

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5260, and 5262, as they are relevant to the 
veteran's disability and provide for an evaluation higher 
than 10 percent.  However, none of these Diagnostic Codes is 
applicable because the medical evidence does not show that 
the right knee has the following: ankylosis; semilunar 
dislocated cartilage with frequent episodes of locking, pain, 
or effusion; compensable limitation of flexion; or impairment 
of the tibia or fibula accompanied by nonunion or malunion.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran as required by the holding of 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that the veteran has not shown that 
his right knee disability and resultant traumatic arthritis 
have resulted in a marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, a remand to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
unnecessary.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for a service-
connected right knee disability under Diagnostic Code 5257 is 
denied.

A separate 10 percent disability rating for degenerative 
arthritis of the right knee is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	BRIAN MILMOE
	Acting Member, Board of Veterans' Appeals



 

